Citation Nr: 0412931	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain.

2.  Entitlement to an initial evaluation in excess of 40 
percent residuals of a left tibia/fibular fracture with non-
union, postoperative.

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 20, 1991 to 
December 1, 2000.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO, among other things, granted entitlement to service 
connection for lumbar strain and for a left tibia/fibula 
fracture, each with assignment of a 20 percent evaluation 
effective December 2, 2000, the day following the date of 
separation from active service.

In April 2003 the RO granted entitlement to an increased 
evaluation of 40 percent for the left tibia/fibula fracture 
with non-union, postoperative, effective December 2, 2000.  
The RO considered this claim to have been resolved since it 
had assigned the maximum schedular evaluation under the 
assigned diagnostic code; however, the Board has construed 
the veteran's testimony at the hearing before the undersigned 
Veterans Law Judge sitting at the RO in September 2003 as a 
notice of disagreement with the assigned 40 percent 
evaluation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his claims of entitlement to 
service connection for disabilities of the left lower 
extremity and lumbar spine which were granted by the RO as 
reported earlier.  The letter was only marginally compliant 
with Quartuccio, supra.  

The Board notes it does not appear that the VA examiner had 
access to the veteran's claims file when he examined him in 
December 2002.  It appears that the examiner was going by the 
veteran's subjectively furnished medical history.

The fact that the December 2002 VA examinations were 
conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

Additionally, the Board notes that the criteria for rating 
musculoskeletal disabilities, particularly disabilities of 
the spine were revised during the pendency of the current 
appeal.  The RO has not had the initial opportunity to notify 
the veteran of these new criteria and apply them to the facts 
and circumstances of his case.  The potential exists for 
prejudice to the veteran were the Board to initially apply 
these new criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Finally, the Board notes that the clinical information 
provided on the December 2002 VA orthopedic examinations is 
somewhat out of date.  Additionally, the examiner did not 
address functional loss due to pain, incoordination, 
weakness, pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  A contemporaneous VA orthopedic 
examination addressing such criteria would materially assist 
in the adjudication of the claimant's appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back and left 
lower extremities disabilities since 
December 2002.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected lumbar strain and 
postoperative residuals of left 
tibia/fibula fracture with non-union.




The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a (2003), copies 
of the previous and amended criteria for 
rating musculoskeletal disorders to 
include intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Do the service-connected lumbar 
strain and postoperative residuals of 
left tibia/fibula fracture with non-union 
involve only the nerves, or do they also 
involve the muscles and joint structure?

(b) Do the service-connected lumbar 
strain and postoperative residuals of 
left tibia/fibula fracture with non-union 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.




(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbar strain and postoperative residuals 
of left tibia/fibula fracture with non-
union, the presence or absence of changes 
in condition of the skin indicative of 
disuse due to the service-connected 
lumbar strain and postoperative residuals 
of left tibia/fibula fracture with non-
union, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbar strain and 
postoperative residuals of left 
tibia/fibula fracture with non-union.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected lumbar 
strain and postoperative residuals of 
left tibia/fibula fracture with non-
union, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected lumbar strain and postoperative 
residuals of left tibia/fibula fracture 
with non-union.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address 38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a, and the previous and 
amended criteria for rating 
musculoskeletal disorders to include 
intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic code 5293.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to initial increased 
evaluations for lumbar strain and 
postoperative residuals of left 
tibia/fibula fracture with non-union.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 
(previous and amended criteria), as well 
as Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for initial 
increased evaluations, and may result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


